DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 1-11 and 23, drawn to a luo han guo extract.
Group II, claims 12-22 and 24, drawn to methods of producing a spray-dried extract.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a luo han guo juice extract with less than 20% monosaccharides, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hansen (U.S. 2010/0092638). Hansen discloses a dried luo han guo juice extract wherein the mogroside content may be 80% ([0075]), thus indicating .
In a telephone conversation with Wei Tang on 1/12/2022-1/13/2022 (via voicemail) a provisional election was made without traverse to prosecute the invention of Group II, claims 12-22 and 24. Affirmation of this election must be made by applicant in replying to this Office action. Claims 1-11 and 23 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burklow et al. (U.S. 2003/0165603 A1) in view of Cox (U.S. 2016/0235098 A1), and West et al. (U.S. 2009/0196966 A1).
Regarding claim 12, Burklow et al. discloses an all-natural sweetener comprising only luo han guo fruit components, fructose and silicon dioxide ([0011], “all of the sweetener blend compositions containing Lo Han Kuo fruit only contain the ingredients of Lo Han Kuo fruit concentrate that is 250 times sweeter than refined sugar, fructose, and silicon dioxide”). The reference further indicates that the inventive method is allegedly superior to the earlier prior art mixture via inclusion of maltodextrin ([0019]; [0030]), even though maltodextrin is an additive that arguably does not meet the asserted benefit of being an ingredient that would be considered all-natural ([0011], [0024]).
Burklow et al. does not disclose a method of producing a spray dried extract, including the specifically claimed steps.
However, Cox discloses a sweetener blend comprising polysaccharides and monk fruit (luo han guo) extract ([0011]). West et al. discloses a method for purification of luo han guo extracts ([0015]) wherein the removed components include polysaccharides and proteins ([0024]). West et al. further discloses that nanofiltration may be used to remove water-soluble components of less than about 500 Daltons ([0029]). West et al. also discloses spray-drying the composition ([0031]).
It would have been obvious to one having ordinary skill in the art to recover components in mogroside-depleted luo han guo juice via nanofiltration. Since Burklow et al. discloses the benefit of “all natural sweeteners” ([0011]) and suggests consumers consider certain ingredients undesirable ([0024]) yet nonetheless indicates the benefit of a bulking agent ([0011], [0023], [0034]), a skilled practitioner would recognize that utilization of components that occur naturally in the luo han guo product would simultaneously meet the needs of not adding an extraneous ingredient as well as functioning as a bulking agent. A practitioner would thus be motivated to consult additional references, including Cox and West et al., in order to identify such suitable components. Since Cox discloses a similar composition comprising mixing luo han guo extract with polysaccharides ([0011]) in order to better produce a sugar substitute in terms of handling and other properties ([0005]) and West et al. discloses that polysaccharides are among the components separated from luo han guo extracts during processing, a skilled practitioner would find the collection and concentration of separated polysaccharides from luo han guo extract for subsequent use as a bulking agent for the purified mogroside sweetener to be obvious. Further, monosaccharides would have a substantial caloric impact that would not be desired (Burklow et al., [0012]), and West et al. indicates that removal of water-soluble components of less than about 500 Daltons is achieved via nanofiltration ([0029]), which would encompass such 
(a) filtering a mogroside-depleted luo han guo juice using a nanofiltration membrane to produce a retentate, wherein the nanofiltration membrane has a molecular weight cut-off between 200-2,500 Daltons;
(b) monitoring the soluble solids concentration of the retentate of step (a);
(c) diluting the retentate with water when the soluble solids concentration of the retentate is about 5g/100g to produce a diluted retentate;
(d) filtering the diluted retentate using the nanofiltration membrane to produce another retentate;
(e) monitoring the soluble solids concentration of the retentate of step (d);
(f) diluting the retentate of step (d) with water to produce another diluted retentate;
(g) repeating steps (d)-(f) until the monosaccharide concentration of the retentate of step (d) is less than about 20% on a dry weight basis; and
(h) concentrating the retentate to produce a concentrated retentate having a soluble solids concentration of about 20g/100g.
The final step of (i) spray drying the concentrated retentate to produce the spray-dried extract would be obvious in view of the teaching in West et al. ([0031]), which would be understood as being suited for a polysaccharide-containing mixture as well.
As for claims 13 and 14, West et al. suggests that mogroside V is retained in the nanofiltration retentate ([0029], [0019]), which would be naturally-occurring mogroside in the Luo Han Guo from which the starting juice was obtained. The resultant amount of mogroside in the retentate would be dependent on the amount of mogroside V in the starting material, which would thus be obvious due to constituting no more than routine optimization. MPEP 2144.05 II. As such, the claimed concentrations of less than about 2% mogroside V (claim 13) and less than about 1% mogroside V (claim 14) would be obvious.
As for claim 15, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” To the extent the claimed retentate would comprise monosaccharides, a composition produced according to the teachings of the prior art would likewise comprise monosaccharides that naturally occur in the luo han guo fruit and any subsequent extract. The resultant concentration of monosaccharides in the retentate would be dependent on the nanofiltration parameters, which would thus be obvious due to constituting no more than routine optimization. MPEP 2144.05 II. As such, the claimed concentration of less than about 20% monosaccharides in the retentate would be obvious.
As for claim 16, MPEP 2112.01 I states: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” To the extent the claimed retentate would comprise disaccharides and polysaccharides, a composition produced according to the teachings of the prior art would likewise comprise disaccharides and polysaccharides that naturally occur in the luo han guo fruit 
As for claim 18, the combined teachings of Burklow et al., Cox, and West et al. as discussed in relation to claim 12 rendered obvious a method that was determined to result in the production of a spray-dried extract, which is thus likewise determined to be obvious.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Burklow et al. (U.S. 2003/0165603 A1) in view of Cox (U.S. 2016/0235098 A1), and West et al. (U.S. 2009/0196966 A1) as applied to claim 13 above, and further in view of Ekanayake et al. (U.S. 2006/0003053 A1).
As for claim 17, Burklow et al., Cox, and West et al. disclose the method of claim 13. West et al. further discloses processing fresh luo han guo to obtain a juice that comprises mogroside V ([0005]); clarifying an extract juice, wherein the clarified juice comprises mogroside V ([0023]-[0024]); and contacting the clarified juice with an absorbent resin; wherein at least a portion of the mogroside V in the clarified juice binds to the adsorbent resin thereby reducing the concentration of mogroside V in the clarified juice ([0006]-[0007]).
The cited prior art does not explicitly disclose heating fresh luo han guo in water to obtain a water-extracted juice.
However, Ekanayake et al. discloses heating fresh luo han guo in water to obtain a water-extracted juice ([0047]) that comprises mogroside V ([0005]).
It would have been obvious to one having ordinary skill in the art to heat fresh luo han guo in water to obtain a water-extracted juice that comprises mogroside V. West et al. specifically cites Ekanayake et al. as a suitable method for processing fresh fruit ([0005]), which would prompt a skilled practitioner to consult the reference for further instruction regarding processing fresh luo han guo fruit. Since Ekanayake et al. discloses an initial processing step of heating fresh luo han guo in water to obtain a water-extracted juice that comprises mogroside V, incorporating such a step into the method of West et al. would be obvious to a skilled practitioner.
Claims 19, 20, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Burklow et al. (U.S. 2003/0165603 A1) in view of Cox (U.S. 2016/0235098 A1), West et al. (U.S. 2009/0196966 A1), and Ekanayake et al. (U.S. 2006/0003053 A1).
Regarding claim 19, Burklow et al. discloses an all-natural sweetener comprising only luo han guo fruit components, fructose and silicon dioxide ([0011], “all of the sweetener blend compositions containing Lo Han Kuo fruit only contain the ingredients of Lo Han Kuo fruit concentrate that is 250 times sweeter than refined sugar, fructose, and silicon dioxide”). The reference further indicates that the inventive method is allegedly superior to the earlier prior art mixture via inclusion of maltodextrin ([0019]; [0030]), even though maltodextrin is an additive that arguably does not meet the asserted benefit of being an ingredient that would be considered all-natural ([0011], [0024]).
Burklow et al. does not disclose a method of producing a luo han guo sweetening composition, including the specifically claimed steps.
However, Cox discloses a sweetener blend comprising polysaccharides and monk fruit (luo han guo) extract ([0011]). West et al. discloses a method for purification of luo han guo 
It would have been obvious to one having ordinary skill in the art to recover components in mogroside-depleted luo han guo juice via nanofiltration. Since Burklow et al. discloses the benefit of “all natural sweeteners” ([0011]) and suggests consumers consider certain ingredients undesirable ([0024]) yet nonetheless indicates the benefit of a bulking agent ([0011], [0023], [0034]), a skilled practitioner would recognize that utilization of components that occur naturally in the luo han guo product would simultaneously meet the needs of not adding an extraneous ingredient as well as functioning as a bulking agent. A practitioner would thus be motivated to consult additional references, including Cox and West et al., in order to identify such suitable components. Since Cox discloses a similar composition comprising mixing luo han guo extract with polysaccharides ([0011]) in order to better produce a sugar substitute in terms of handling and other properties ([0005]) and West et al. discloses that polysaccharides are among the components separated from luo han guo extracts during processing, a skilled practitioner would find the collection and concentration of separated polysaccharides from luo han guo extract for subsequent use as a bulking agent for the purified mogroside sweetener to be obvious. Further, monosaccharides would have a substantial caloric impact that would not be desired (Burklow et al., [0012]), and West et al. indicates that removal of water-soluble components of less than about 500 Daltons is achieved via nanofiltration ([0029]), which would encompass such monosaccharides. Thus, motivation has been established for recovering and concentrating 
(f) filtering a mogroside-depleted luo han guo juice using a nanofiltration membrane to produce a retentate, wherein the nanofiltration membrane has a molecular weight cut-off between 200-2,500 Daltons;
(g) monitoring the soluble solids concentration of the retentate of step (f);
(h) diluting the retentate with water when the soluble solids concentration of the retentate is about 5g/100g to produce a diluted retentate;
(i) filtering the diluted retentate using the nanofiltration membrane to produce another retentate;
(j) monitoring the soluble solids concentration of the retentate of step (i);
(k) diluting the retentate of step (i) with water to produce another diluted retentate;
(l) repeating steps (f)-(k) until the monosaccharide concentration of the retentate of step (i) is less than about 20% on a dry weight basis; and
(m) concentrating the retentate to produce a concentrated retentate having a soluble solids concentration of about 20g/100g.
The step of (n) spray drying the concentrated retentate to produce the spray-dried extract would be obvious in view of the teaching in West et al. ([0031]), which would be understood as being suited for a polysaccharide-containing mixture as well.
As for the initial preparation of the mogroside-depleted juice, West et al. further discloses processing fresh luo han guo to obtain a juice that comprises mogroside V and other terpene glycosides ([0002], [0005]); clarifying an extract juice, wherein the clarified juice comprises mogroside V and other terpene glycosides ([0002], [0023]-[0024]); contacting the clarified juice with an absorbent resin; wherein at least a portion of the mogroside V and other terpene glycosides in the clarified juice binds to the adsorbent resin thereby reducing the concentration of mogroside V in the clarified juice ([0006]-[0007]); eluting the mogroside V and other terpene glycosides from the adsorbent resin to obtain a terpene glycoside solution ([0007]); and drying the terpene glycoside solution to produce a terpene glycoside powder ([0031]). West et al. also specifically cites Ekanayake et al. as a suitable method for processing fresh fruit ([0005]), which would prompt a skilled practitioner to consult the reference for further instruction regarding processing fresh luo han guo fruit. Since Ekanayake et al. discloses an initial processing step of heating fresh luo han guo in water to obtain a water-extracted juice that comprises mogroside V ([0047]), incorporating such a step into the method of West et al. would be obvious to a skilled practitioner. Accordingly, claim steps (a)-(e) would be obvious to a skilled practitioner.
Lastly, the above analysis showed that producing a terpene glycoside powder and a polysaccharide-containing powder would be obvious, where the benefit of the polysaccharide-containing powder was for use as a bulking agent in the terpene glycoside powder while maintaining naturally-sourced ingredients. The final step (o) of combining the terpene glycoside powder and the spray-dried extract to produce the sweetening composition in solid form would thus be obvious to a skilled practitioner.
Regarding claim 20, Burklow et al. discloses an all-natural sweetener comprising only luo han guo fruit components, fructose and silicon dioxide ([0011], “all of the sweetener blend 
Burklow et al. does not disclose a method of producing a luo han guo sweetening composition, including the specifically claimed steps.
However, Cox discloses a sweetener blend comprising polysaccharides and monk fruit (luo han guo) extract ([0011]). West et al. discloses a method for purification of luo han guo extracts ([0015]) wherein the removed components include polysaccharides and proteins ([0024]). West et al. further discloses that nanofiltration may be used to remove water-soluble components of less than about 500 Daltons ([0029]). West et al. also discloses spray-drying the composition ([0031]). Ekanayake et al. discloses heating fresh luo han guo in water to obtain a water-extracted juice ([0047]) that comprises mogroside V and other terpene glycosides ([0005]).
It would have been obvious to one having ordinary skill in the art to recover components in mogroside-depleted luo han guo juice via nanofiltration. Since Burklow et al. discloses the benefit of “all natural sweeteners” ([0011]) and suggests consumers consider certain ingredients undesirable ([0024]) yet nonetheless indicates the benefit of a bulking agent ([0011], [0023], [0034]), a skilled practitioner would recognize that utilization of components that occur naturally in the luo han guo product would simultaneously meet the needs of not adding an extraneous ingredient as well as functioning as a bulking agent. A practitioner would thus be motivated to consult additional references, including Cox and West et al., in order to identify such suitable 
(f) filtering a mogroside-depleted luo han guo juice using a nanofiltration membrane to produce a retentate, wherein the nanofiltration membrane has a molecular weight cut-off between 200-2,500 Daltons;
(g) monitoring the soluble solids concentration of the retentate of step (f);
(h) diluting the retentate with water when the soluble solids concentration of the retentate is about 5g/100g to produce a diluted retentate;
(i) filtering the diluted retentate using the nanofiltration membrane to produce another retentate;

(k) diluting the retentate of step (i) with water to produce another diluted retentate; and
(l) repeating steps (f)-(k) until the monosaccharide concentration of the retentate of step (i) is less than about 20% on a dry weight basis; and
(m) concentrating the retentate to produce a concentrated retentate having a soluble solids concentration of about 20g/100g.
As for the initial preparation of the mogroside-depleted juice, West et al. further discloses processing fresh luo han guo to obtain a juice that comprises mogroside V and other terpene glycosides ([0002], [0005]); clarifying an extract juice, wherein the clarified juice comprises mogroside V and other terpene glycosides ([0002], [0023]-[0024]); contacting the clarified juice with an absorbent resin; wherein at least a portion of the mogroside V and other terpene glycosides in the clarified juice binds to the adsorbent resin thereby reducing the concentration of mogroside V in the clarified juice ([0006]-[0007]); eluting the mogroside V and other terpene glycosides from the adsorbent resin to obtain a terpene glycoside solution ([0007]); and drying the terpene glycoside solution to produce a terpene glycoside powder ([0031]). West et al. also specifically cites Ekanayake et al. as a suitable method for processing fresh fruit ([0005]), which would prompt a skilled practitioner to consult the reference for further instruction regarding processing fresh luo han guo fruit. Since Ekanayake et al. discloses an initial processing step of heating fresh luo han guo in water to obtain a water-extracted juice that comprises mogroside V ([0047]), incorporating such a step into the method of West et al. would be obvious to a skilled practitioner. Accordingly, claim steps (a)-(e) would be obvious to a skilled practitioner.
Lastly, the above analysis showed that producing a terpene glycoside powder and a polysaccharide-containing solution would be obvious, where the benefit of the polysaccharide-
As for claim 22, the combined teachings of Burklow et al., Cox, West et al., and Ekanayake et al. as discussed in relation to claim 19 rendered obvious a method that was determined to result in the production of a luo han guo sweetening composition, which is thus likewise determined to be obvious.
As for claim 24, Burklow et al. discloses a food product comprising such a sweetening composition ([0054]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Burklow et al. (U.S. 2003/0165603 A1) in view of Cox (U.S. 2016/0235098 A1), West et al. (U.S. 2009/0196966 A1), and Ekanayake et al. (U.S. 2006/0003053 A1) as applied to claim 19 above, and further in view of Fisher et al. (U.S. 2010/0285197 A1).
Regarding claim 21, Burklow et al., Cox, West et al., and Ekanayake et al. disclose the method of claim 19.
The cited prior art does not disclose compressing the sweetening composition to form a tablet.
However, Fisher et al. discloses a luo han guo extract composition (Abstract, [0002]) that may be compressed into a tablet as a chewing gum ([0104], [0121], [0126]).
It would have been obvious to one having ordinary skill in the art to compress the sweetening composition to form a tablet. Burklow et al. discloses that the sweetener may be used to produce a chewing gum ([0054]), which would prompt a practitioner to consult Fisher et al. for further instruction. Since Fisher et al. discloses the use of a luo han guo sweetener composition in the production of a chewing gum that is compressed into a tablet ([0104], [0121], [0126]), a skilled practitioner would find the claimed step of compressing the sweetening composition to form a tablet to be obvious.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793